NUMBER 13-10-00372-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  JOE CLARK




On Petition for Writ of Mandamus.




MEMORANDUM OPINION


Before Justices Rodriguez, Benavides, and Vela

Memorandum Opinion Per Curiam (1)


	Relator, Joe Clark, pro se, filed a petition for writ of mandamus on July 19, 2010,
seeking to obtain a copy of this Court's opinion affirming his conviction for aggravated
sexual assault. (2) See Clark v. State, 13-93-00094-CR, slip. op. (Tex. App.-Corpus Christi
June 9, 1994, pet. ref'd) (not designated for publication).  The Court, having examined and
fully considered the petition for writ of mandamus, is of the opinion that the petition for writ
of mandamus should be and is DISMISSED AS MOOT.  The Clerk of the Court has
already provided relator with a copy of the requested opinion.  See Tex. R. App. P. 52.8(a).


										PER CURIAM


Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed the
27th day of July, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When granting relief, the court must hand down an opinion as
in any other case."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  The petition for writ of mandamus is unclear insofar as it appears to seek relief against, inter alia,
the State of Texas, the Nueces County District Clerk, and this Court, and relator may have sought to file it with
either this Court or with the Texas Court of Criminal Appeals.  Accordingly, out of an abundance of caution,
the Court has docketed this as an original proceeding filed herein and has handled it accordingly.